Citation Nr: 0636873	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  01-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals a total 
right knee replacement, secondary to residuals of a left foot 
fracture.

2.  Entitlement to service connection for residuals a total 
left knee replacement, secondary to residuals of a left foot 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to October 1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which determined that entitlement to 
service connection for a bilateral knee condition secondary 
to residuals of a service-connected left foot fracture was 
not warranted.  

The Board remanded this case in January 2003 and September 
2005 for further development.

As previously noted in the January 2005 remand the veteran 
has raised the issue of entitlement to a total rating based 
on individual unemployability.  As this issue has not yet 
been developed or certified for appellate review, it is again 
referred to the RO for appropriate action.


FINDINGS OF FACT

Residuals of right and left total knee replacements, to 
include arthritis, were not shown in-service, arthritis was 
not compensably disabling within a year of separation from 
active duty, and neither disorder is shown to be otherwise 
related to his period of military service, to any event 
thereof, or to a service-connected left foot disorder.


CONCLUSIONS OF LAW

1.  Residuals of a total right knee replacement were not 
incurred in or aggravated by military service, arthritis of 
the right knee may not be presumed to have been incurred 
therein; and residuals are not proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 3.326 (2006).

2.  Residuals of a total left knee replacement were not 
incurred in or aggravated by military service, arthritis of 
the left knee may not be presumed to have been incurred 
therein; and residuals are not proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.


In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a February 2003 
letter and a May 2005 statement of the case (SOC), fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  Such notice was provided as part of a June 2006 
supplemental SOC (SSOC).  The claims were most recently 
readjudicated by the RO in June 2006.  See SSOC.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

In order to establish service connection for a claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3)  medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served 90 days of more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from active duty, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability is proximately due to or 
the result of a service-connected disease or injury.  
Additional disability resulting from the aggravation of a 
non-service-connected disorder by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

In a written statement received in February 2002, the 
representative set forth allegations that the claimed 
bilateral total knee replacement residuals were essentially 
the direct result of an "altered gait," caused by the 
veteran's service-connected left foot disorder.  

Service medical records reveal no signs, diagnosis or 
treatment for knee-related problems.  The veteran was treated 
in May 1956 for a simple left tarsal navicular fracture.

A VA fee-basis examination report dated in December 2000 
shows that the veteran was seen for complaints concerning his 
left foot.  He complained of left foot pain beginning in the 
1970's.  He also provided a history of having two total knee 
replacements in 1984 and 1995.  He indicated that he was 
treated for his knee problems in the 1970's by a Dr. Spear or 
Groves.  He indicated that his current primary care physician 
was Dr. Cranes.  As part of the Board's September 2005 
remand, efforts to obtain these private medical records 
proved unsuccessful.  Records from a Dr. Philbin, referred to 
by the veteran at the December 2000, and discussed below, 
have been associated with the record.  Following examination, 
a diagnosis pertaining to either knee was not provided.  

By rating action in April 2001, service connection was 
established for residuals of a left foot fracture.  


Review of a March 2005 VA fee basis examination shows that 
the examiner noted that he had reviewed the December 2000 VA 
fee basis examination report.  He did not indicate reviewing 
any other records.  Apparently from history supplied by the 
veteran, he learned that the appellant underwent total knee 
replacements in 1985 and 2003.  This differs from the history 
provided by the veteran in December 2000, when he indicated 
that he had undergone knee replacement procedures in 1984 and 
1995.  The examiner first noted that the veteran's knee 
problems had existed since 1979, but then noted that the knee 
injuries occurred when the veteran injured his left foot in 
1956.  The examiner recorded the veteran's complaints of left 
foot pain, stiffness and weakness, but noted the absence of 
any functional impairment associated with the foot disorder.  
The examiner also noted the absence on physical examination 
of any abnormal weight bearing in the left foot or gait 
disturbance.  The examiner then incorrectly noted that the 
left foot fracture occurred in "1979," and concluded:

The subsequent condition of [the 
bilateral knee disorder] took place on 
knee pain progressed surgery in 1984 
diagnosed torn cartilage.  The way it 
occurred progression of disease.  The 
current diagnosis is at least as likely 
as not service related because there is 
evidence in the medical record explaining 
the relationship.  The explanation is 
pain from originally injury led to 
progression of disease.

(Sic) 

The Board finds, as it did in September 2005, that the 
examiner's rationale for his March 2005 conclusion is 
unintelligible.  At one point he appears to suggest that the 
knee disorders began in service, and at another point 
suggests instead that the left foot disorder may have 
contributed to the development of bilateral knee disability.  
He did not identify what evidence in the record explained any 
relationship between the left foot and bilateral knee 
disorders.  As such, the Board ordered another examination 
for the reasons discussed in the September 2005 remand.  

Private medical records received in April 2006 include a 
Report of Operation.  This report, dated in February 2003, 
shows that the veteran underwent a left total knee revision 
procedure.  Dr. Philbin was the surgeon.  The veteran 
reported that a prior knee replacement occurring 20 years 
earlier had essentially failed.

Also received in April 2006 was a December 2005 private 
consultation report, showing that the veteran had been seen 
by Dr. Golenbock.  This report does not concern the veteran's 
knees.  

The veteran was afforded a VA orthopedic examination in May 
2006.  The examiner indicated that he had reviewed the claims 
folder in "great depth."  The veteran provided a history of 
a left knee injury in about 1981, and undergoing cartilage 
removal surgery in either late 1981 or early 1982.  He also 
provided a history of a left total knee replacement in 1984.  
The February 2003 left knee revision procedure was also 
noted.  The veteran also provided a history of incurring a 
right knee injury while he was still working.  To this, the 
veteran claimed not to have worked since 1981 when he struck 
his left knee on concrete, and added that he had been in 
receipt of Social Security Administration (SSA) disability 
income since 1987.  The Board parenthetically notes at this 
juncture that, concerning the reference to the veteran's 
receipt of SSA disability benefits, the veteran has not 
requested that VA obtain any records from SSA, or otherwise 
suggested in any way that any records in SSA's possession are 
relevant to the instant appeal.  The Board consequently finds 
that remand of the case for the purpose of securing any SSA 
records is not warranted.  A right total knee replacement was 
reported to have been conducted in about 1989 or 1990, with 
excellent results.  Following examination in May 2006, 
bilateral osteoarthritis of the knees, status post knee 
replacements was diagnosed.  

The examiner opined that the two events eventually leading to 
the two total knee replacements were both trauma-related.  He 
added that neither knee replacement was necessitated by nor 
made worse by any problems related to his service-connected 
left foot injury.  

Competent evidence linking the veteran's diagnosed bilateral 
osteoarthritis of the knees, status post bilateral total knee 
replacements to his service-connected left foot injury 
residuals is not of record.  A VA examiner in May 2006 opined 
the knee replacements were neither caused by, nor made worse 
by, any problems related to his service-connected left foot 
injury.  Notwithstanding the incomprehensible opinion 
supplied by the VA fee-basis examiner in March 2005, there is 
no competent evidence to the contrary.  

Further, the March 2005 examiner is not shown to have had an 
opportunity to review the veteran's complete medical history 
(i.e., the claims folder).  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993), and a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Additionally, a mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In this case, the record is devoid of 
any "clinical data" to support the opinion proffered by the 
medical examiner in March 2005.  

In all, there is no competent evidence of either knee-related 
problems or diagnoses in-service.  There is no competent 
evidence of a compensably disabling arthritis within the one-
year period immediately following service, or diagnosis of 
any knee-related problem until more than 40 years following 
the veteran's discharge from active duty.  Moreover, no 
medical professional has furnished findings or opinions 
linking residuals of either a total right or left knee 
replacement to the appellant's period of service or any event 
thereof.  As noted, the VA examiner in May 2006 essentially 
related the veteran's bilateral knee replacements to post-
service trauma.  As such, there is no basis for a grant of 
service connection on a direct basis for the claimed issues.  

On the basis of the foregoing, service connection on direct 
and secondary bases for either right or left total knee 
replacement residuals is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of a total 
right knee replacement, to include as secondary to service-
connected residuals of a left foot fracture, is denied.

Entitlement to service connection for residuals of a total 
left knee replacement, to include as secondary to service-
connected residuals of a left foot fracture, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


